Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5,9-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Keily (US 9,629,509) in view of Chen (US 7,063,209).

Referring to claim 1.  Keily discloses a sheet product dispenser (10; Figure 3) comprising:
a housing (housing of 10) defining a product containing chamber (interior volume of 10) and comprising an opening (top opening of housing 10; see Figure1) defined therein and providing access to the product containing chamber (interior volume of 10); and
at least one product size adjustment plate insertable (including plates 40 and 28; Figure 1) in the product containing chamber (interior volume of 10), detachably 
Keily does not disclose comprising a peripheral wall and a skirt extending inwardly from an upper edge of the peripheral wall, the skirt having comprising an opening defined therein.

Chen discloses a memo block base container (Figure 5) comprising a peripheral wall (outer wall of 2; Figure 5) and a skirt (26) extending inwardly from an upper edge of the peripheral wall (see Figure 5 and 7), the skirt (26) having comprising an opening defined therein (opening for stack 3 in Figure 5).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Keily to have included an inner skirt extending inwardly from an upper edge of the peripheral wall of the housing as taught by Chen because the skirt would provide a positioning portion for the stack to allow easier centering of the stack within the dispenser.

Referring to claim 2.  Keily discloses a sheet product dispenser (10; Figure 3) comprising:
a product holding platform (20; Figure 1) inserted in the product containing chamber (interior volume of 10) and translatably mounted to the housing (platform is 

Referring to claims 3 and 12.  Keily discloses a sheet product dispenser (10; Figure 3) wherein the housing (30) comprises a bottom wall (bottom wall of 30; see Figure 1), the peripheral wall (wall 30) extending upwardly from the bottom wall (bottom wall of 30) and defining together the product containing chamber (interior volume of 10).
Keily does not disclose the dispenser comprising the opening is delimited by an inner edge of the skirt. 
Chen discloses a memo block base container (Figure 5) comprising a peripheral wall (outer wall of 2; Figure 5) and a skirt (26) wherein the opening is delimited by an inner edge of the skirt (26; Figure 5). 

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Keily to have included the opening as being delimited by an inner edge of the skirt as taught by Chen because the opening delimited by an inner edge of the skirt would provide a positioning portion for the stack to allow easier centering of the stack within the dispenser.
Referring to claim 4.  Keily discloses a sheet product dispenser (10; Figure 3) wherein the at least one product size adjustment plate (plates 28) comprises an upper surface filing substantially entirely a spacing defined between an edge delimitating the opening (plate 28 extends the entire length of wall 30; Figure 1) of the skirt (skirt of Chen 26) and an edge of the product holding platform (20) when configured in a raised configuration (when no sheets remain on top of platform 20), when the at least one product size adjustment plate (28) is engaged with the housing (see Figure 1).

Referring to claim 5.  Keily discloses a sheet product dispenser (10; Figure 3) wherein the at least one product size adjustment plate (plate 28) comprises an upper surface (top surface of 28) which is substantially aligned with an edge delimitating the opening (aligned with the top edge of wall 26 of Chen and inward extending skirt as taught by Chen which is gleaned to extend from the top wall 30) of the housing (top opening of housing 10) when engaged with the housing (10).

Referring to claims 9 and 17.  Keily discloses a sheet product dispenser (10; Figure 3) wherein a surface area of the opening (surface area of opening on top of housing 30) is greater than a surface area of the product holding platform (surface area of the platform 20 is smaller than the surface area of the opening thus the platform can move within the housing).

Referring to claim 10.  Keily discloses a sheet product dispenser (10; Figure 3) wherein the at least one product size adjustment plate (40/28) comprises two product 

Referring to claim 11.  Keily discloses a sheet product dispenser (10; Figure 3) comprising:
a housing (housing of 10) defining a product containing chamber (interior volume of 10);
a product holding platform (20; Figure 1) inserted in the product containing chamber (interior volume of 10) and translatably mounted to the housing (platform is biased toward the dispensing aperture 16), the product holding platform (20) being configured to support a stack of sheet products (12) thereon; and
at least one product size adjustment plate insertable (including plates 40 and 28; Figure 1) in the product containing chamber (interior volume of 10), detachably engageable with the housing (including plates 40 and 28 can be selectively removed out of the housing) in vicinity of the product holding platform (20), the at least one product size adjustment plate (including plates 40 and 28; Figure 1) being exposed outside of the housing (housing of 10) when inserted in the product containing chamber (interior volume of 10) to limit a surface area (plates 40 reduce the surface area of the housing opening) of the stack of sheet products insertable in the product containing chamber (interior of 10) and supported by the product holding platform (20).

Referring to claim 13.  Keily discloses a sheet product dispenser (10; Figure 3) wherein the at least one product size adjustment plate (plates 28) comprises an upper surface filing substantially entirely a spacing defined between an edge delimitating the opening (plate 28 extends the entire length of wall 30; Figure 1) of the housing (housing of 10) and an edge of the product holding platform (20) when configured in a raised configuration (when no sheets remain on top of platform 20), when the at least one product size adjustment plate (28) is engaged with the housing (see Figure 1).
 
Keily does not disclose the dispenser comprising an inner skirt extending inwardly from an upper edge.

Chen discloses a memo block base container (Figure 5) comprising a peripheral wall (outer wall of 2; Figure 5) and a inner skirt (26) extending inwardly from an upper edge of the peripheral wall (see Figure 5 and 7), with an inner edge of the skirt (26) delimiting the opening (opening for stack 3 in Figure 5).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Keily to have included an inner skirt extending inwardly from an upper edge of the peripheral wall of the housing as taught by Chen because the skirt would provide a positioning portion for the stack to allow easier centering of the stack within the dispenser.

s 6,7,14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Keily (US 9,629,509) in view of Chen (US 7,063,209) and further in view Wieser (US 2006/0273102).

Referring to claims 6 and 15.  Keily in view of Chen do not disclose wherein the at least one product size adjustment plate and the housing comprises complementary male-female members.
Wieser discloses a table top folded sheet dispenser (10; Figure 4) wherein the at least one product size adjustment plate (30; Figure 4) and the housing (housing 40) comprises complementary male-female members (members 41b and 41a; Figure 4) to detachably engage the at least one product size adjustment plate (30) with the housing 40).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Keily in view of Chen to have included at least one product size adjustment plate and the housing comprises complementary male-female members as taught by Wieser because complementary male-female members would allow the adjustment plate to be fixed in the housing thereby preventing the adjustment plate from being loosely mounted thus preventing the plates from moving when sheets are withdrawn from the dispenser.
Referring to claim 7.  Wieser discloses a table top folded sheet dispenser (10; Figure 4) wherein the at least one product size adjustment plate (30; Figure 4) comprises male members (41b) at a lower edge (bottom edge of 30) thereof and the 

Referring to claim 14.  Keily discloses a sheet product dispenser (10; Figure 3) wherein the at least one product size adjustment plate (plate 28) comprises an upper surface (top surface of 28) which is substantially aligned with an edge delimitating the opening (aligned with the top edge of wall 30 and inward extending skirt as taught by Cooper which is gleaned to extend from the top wall 30) of the housing (top opening of housing 10) when engaged with the housing (10).

Keily in view of Chen do not disclose a resilient catch detachably engagable with the housing.

Wieser discloses a table top folded sheet dispenser (10; Figure 4) wherein the at least one product size adjustment plate (30; Figure 4) comprises a resilient catch (members 41b and 41a; Figure 4) detachably engageable with the housing 40) when the at least one product size adjustment plate (30; Figure 4) is engaged therewith.

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Keily in view of Chen to have included at least one product size adjustment plate and the housing comprises a resilient catch members as taught by Wieser because a resilient catch members would allow the adjustment plate to be fixed in the housing thereby .

Allowable Subject Matter
Claims 23-28 allowed.
Claims 8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	

Response to Arguments
Applicant's arguments filed 06/07/2021 have been fully considered but they are not persuasive.  See modified rejections cited above incorporating new reference of Chen (US 7,063,209) to provide teaching of a skirt delimiting an opening of the dispenser.

In response to applicant's argument that “the guide plates 28 and the wicks 40 are associated by the Office Action to the product size adjustment plates, do not in fact adjust and modify the spacing available to container a stack,” a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, the guide plates 28 and the 
Argument pertaining to the reference of Cooper are moot since the Cooper reference is not relied upon in the modified rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314.  The examiner can normally be reached on M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAKESH KUMAR/Primary Examiner, Art Unit 3651